DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2019 and 01/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art in the disclosure of the instant application, hereinafter called as AAPA) in view of Chen (US 2010/0254057 A1).
Regarding claims 1, 13-14 and 16, AAPA discloses an apparatus comprising: 
a current sensor (e.g. Fig. 1: 60) configured to sense a current in at least one conductor (e.g. Fig. 1: conductors for connecting the AFD 20 and motor 10) connecting a motor drive output (e.g. Fig. 1: AFD 20) to a motor (e.g. Fig. 1: 10) and to responsively produce a first current sense signal;
a voltage sensor (e.g. Fig. 1: 70) configured to sense a voltage of the at least one conductor and to responsively produce a first voltage sense signal; and 
input the current sense signal and the voltage sense signal to a motor protection relay (e.g. Fig. 1: 40, 50) that protects the motor.
AAPA fails to disclose, but Chen teaches the current sensor is a magnetometer-based current sensor configured to sense a magnetic field generated by a current (e.g. [0023-0024] & Fig. 1: 2020); the voltage sensor (e.g. [0024] & Fig. 1: 2020) is a magnetometer-based voltage sensor configured to sense a magnetic field generated in response to a voltage of the at least one conductor and to responsively produce a first voltage sense signal; and a signal conversion circuit (e.g. Fig. 1: 2022) configured to receive the first current sense signal and the first voltage sense signal and to generate a second current sense input and a second voltage sense input for provision to a current sense input and a voltage sense input, respectively, of protection device.
Chen teaches that it is well-known in the art to utilize transformer or Hall element for monitoring current and/or voltage (e.g. [0023-0024]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of AAPA with the teachings of Chen to use Hall element instead of transformer as sensing elements since it is merely simple substitutions of one known element with another according to KSR, and the modification would have yielded only predictable result to one skilled in the art.  
Regarding claims 2 and 15, Chen teaches the current sensor comprises a Hall effect current sensor or a fluxgate current sensor (e.g. [0023-0024]).  
Regarding claims 3 and 17, AAPA and Chen in combination discloses the current sensor comprises a closed-loop Hall effect current sensor (e.g. Chen: [0023-0024]) and wherein the signal conversion circuit comprises: a burden resistor (e.g. Chen: Fig. 3: R2) configured to conduct a current produced by the closed-loop Hall effect current sensor; and an amplifier (e.g. Chen: Fig. 3: U1a) configured to provide the second current sense signal to the motor protection relay (e.g. AAPA: Fig .1 & Chen: Fig. 1: 204 & 207) responsive to a voltage across the burden resistor (e.g. Chen: [0024]).  
Regarding claims 4 and 18: Chen teaches the signal conversion circuit further comprises a low pass filter (e.g. Fig. 3: R4, C5 & [0024]) configured to filter an output of the amplifier.  
Regarding claim 5, Chen teaches the low pass filter (e.g. Fig. 3: R4, C5 & [0024]) which inherently discloses a filter bandwidth, but it fails to explicitly disclose the frequency range of the filter bandwidth (i.e. configured to pass a base frequency of the motor drive and at least one switching frequency of the motor drive).
However, it would have been obvious to one skilled in the art to design a low pass filter with suitable bandwidth for filtering the input signal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Regarding claims 6 and 15, Chen teaches the voltage sensor comprises a Hall effect voltage sensor or a flux-ate voltage sensor (e.g. [0024]).  
Regarding claims 7 and 17, AAPA and Chen in combination discloses the voltage sensor comprises a closed-loop Hall effect voltage sensor that produces a current output (e.g. Chen: [0024]) and wherein the signal conversion circuit (e.g. Chen: Fig. 1: 2022) comprises: a burden resistor (e.g. Chen: Fig. 3: R2) configured to conduct the current output produced by the closed-loop Hall effect voltage sensor; and an amplifier (e.g. Chen: Fig. 3: U1a) configured to provide the second voltage sense signal to the motor protection relay (e.g. AAPA: Fig. 1 & Chen: Fig. 1: 204 & 207) responsive to a voltage across the burden resistor (e.g. Chen: [0024]).  
Regarding claims 8 and 18, Chen teaches the signal conversion circuit further comprises a low pass filter (e.g. Fig. 3: R4, C5 & [0024]) configured to filter an output of the amplifier.  
Regarding claim 9, Chen teaches the low pass filter (e.g. Fig. 3: R4, C5 & [0024]) which inherently discloses a filter bandwidth, but it fails to explicitly disclose the frequency range of the filter bandwidth (i.e. configured to pass a base frequency of the motor drive and at least one switching frequency of the motor drive).
However, it would have been obvious to one skilled in the art to design a low pass filter with suitable bandwidth for filtering the input signal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.	
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art in the disclosure of the instant application, hereinafter called as AAPA) in view of Chen (US 2010/0254057 A1) as applied to claim 17 above, and further in view of Tamai et al. (US 2011/0298406 A1).
Regarding claim 19, AAPA and Chen in combination the signal conversion circuit is configured to receive and provide the second sense signal to the motor protection relay (see rejections above), but the combination fails to disclose it is configured to receive an output signal from a transformer and to selectively provide the second sense signal and the output signal from the transformer.
However, Tamai teaches it is known to have redundant voltage detection elements (e.g. Fig. 3: VT2, CP1, CP2) and selectively provide the sensed signal from either one of the voltage detection elements to a controller (e.g. [0058]).
Tamai teaches it is well-known to utilizer different type of voltage detection elements for detecting AC supply voltage for a machine at different rotation speeds so as to prevent excessive high voltage from being applied to control circuits (e.g. [0060-0061]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of AAPA and Chen to selectively provide sensed signals from different sensors in view of teachings of Tamai so as to avoid excessive high voltage from being applied to control circuits.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846